Appeal by defendant from an amended judgment of the Supreme Court, Kings County, rendered September 25, 1974, which, after a hearing, (1) revoked the sentence of probation imposed upon his conviction of robbery in the second degree and (2) resentenced him to an indeterminate term of imprisonment not to exceed eight years. Amended judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to the time already served. As so modified, amended judgment affirmed. The sentence imposed was excessive to the extent indicated herein. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.